Citation Nr: 0515408	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

R. Coppola, Counsel




INTRODUCTION

The veteran had served in the Philippine Commonwealth Army 
service from September 1941 to May 1942, in the Recognized 
Guerillas from October 1942 to July 1945, and in the Regular 
Philippine Army from July 1945 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Manila, the Republic of the 
Philippines.  The RO denied service connection for the cause 
of the veteran's death.  

In March 2004, the RO denied appellant's claim for 
nonservice-connected death pension benefits and entitlement 
to accrued benefits.  The RO notified her of that decision by 
letter dated March 8, 2004; however, appellant did not 
appeal.  Therefore, these issues are not before the Board.  


FINDINGS OF FACT

1.  The veteran died in July 1968 at the age of 49.  There 
was no immediate cause of death listed.  The antecedent cause 
was amebic hepatitis.  The underlying cause of death was 
amebiasis.  There was no other underlying cause of death or 
significant condition contributing to death listed.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  There is no competent medical evidence that a service-
related disability caused or contributed substantially or 
materially to cause the veteran's death.  


CONCLUSION OF LAW

The illness that caused or contributed substantially or 
materially to cause the veteran's death was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
These regulations establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the agency of original jurisdiction 
notified appellant of the information and evidence necessary 
to substantiate the claim and nearly all the above duties to 
obtain or provide evidence in February 2002, which is prior 
to the September 2002 rating decision.  The RO again notified 
her of information and evidence necessary to substantiate the 
claim and the duties to obtain or provide evidence in 
September 2003 and October 2003.  Although the February 2002 
VCAA notice was issued subsequent to a June 1969 rating 
decision, the VCAA was not in effect at that time and the 
Board finds this will not prejudice the appellant.  

The RO notified appellant of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified appellant of her responsibility to respond in 
a timely matter to the VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for her.  The RO also requested appellant 
to advise VA if there were any other information or evidence 
she considered relevant to her claim so that VA could help by 
getting that evidence.  

The RO notified appellant of the reasons why she was not 
entitled to service connection for the cause of the veteran's 
death in the September 2002 rating decision and the October 
2003 statement of the case.  The RO notified appellant of the 
laws and regulations pertaining to claims for service 
connection for cause of death and provided a detailed 
explanation why favorable action on the claim was not 
warranted under the applicable laws and regulations based on 
the evidence provided.  Appellant has been adequately 
notified of the evidence and information necessary to 
substantiate her claim.  The duty to notify appellant has 
been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO obtained the veteran's service medical records.  In 
this case, appellant does not contend and the evidence does 
not show that there are additional service medical records.  

The evidence includes all available post-service VA and 
private medical treatment records pertaining to this issue of 
service connection for the cause of the veteran's death.  
Appellant does not contend and the evidence does not indicate 
that there is any other additional and available post-service 
medical evidence pertaining to this issue that has not been 
obtained.  In an October 2003 letter appellant stated she had 
no additional evidence to submit and requested consideration 
of her claim.  

The evidence contains no competent medical opinion on the 
issue of cause of death in this case.  The appellant does not 
contend that a qualified medical expert has related the 
veteran's death to a service-related disease or injury, or 
that any incident or event of active service caused or 
contributed materially or substantially to cause the 
veteran's death.  

The Board finds that VA does not have a duty to obtain a 
medical opinion or request further development in this case.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Providing a medical 
examination or a medical opinion applies where the evidence 
does not contain sufficient medical evidence to decide the 
claim, but establishes the veteran suffered an event, injury, 
or disease in service and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  
Consequently, the Board finds that a VA examination or 
opinion is not necessary to make a decision on the claim in 
this case because the appellant has not presented or 
identified competent medical evidence relating the veteran's 
death to a service-related disease or injury, or that any 
incident or event of active service caused or contributed 
materially or substantially to cause his death.  Therefore, 
no further development is necessary for resolution of the 
claim for service connection.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

Appellant seeks service connection for the cause of veteran's 
death.  She contends the veteran contracted multiple tropical 
diseases during active service for which he did not receive 
proper treatment or medication at that time.  She contends he 
also suffered from chronic amebiasis, dysentery, and diarrhea 
since active service, which ultimately caused his death from 
amebic hepatitis.  She argues that the evidence shows the 
veteran's death is due to a service-related disease; 
therefore, service connection for the cause of his death is 
warranted.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

The evidence showed the veteran died in July 1968 at the age 
of 49.  There was no immediate cause of death listed.  The 
antecedent cause was amebic hepatitis.  The underlying cause 
of death was amebiasis.  There was no other underlying cause 
of death or significant condition contributing to death 
listed.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that a service-
connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of a service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the condition that caused or 
contributed to the veteran's death; however, the last two 
requirements for a service-connected claim must be supported 
by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the service medical records do not show 
treatment for or a diagnosis of amebic hepatitis or 
amebiasis.  A July 1945 physical examination report shows 
there were no pertinent defects at that time.  A May 1946 
Affidavit for Philippine Army Personnel shows the veteran did 
not incur any wounds or illnesses during any of his prior 
service periods.  A July 1946 medical separation examination 
report shows no pertinent diseases, wounds, or injuries.  
There is no evidence in the service medical records showing 
the veteran had amebic hepatitis or amebiasis prior to 
separation from active service.  

The next question is whether service connection for the cause 
of the veteran's death due to amebic hepatitis or amebiasis 
is warranted on a presumptive basis.  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a tropical disease to a degree of 
10 percent within one year from the date of termination of 
such service or an accepted incubation period, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2004).  

The post-service medical evidence does not show a diagnosis 
of amebiasis or any other applicable presumptive or tropical 
disease during the initial post-service year.  Consequently, 
a presumption in favor of service connection for a tropical 
disease manifest during the initial post-service year is not 
for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Thus, the next question is whether service connection for the 
cause of the veteran's death due to amebic hepatitis or 
amebiasis is warranted on another basis.  

The only post-service medical evidence of record consists of 
the July 1968 Certificate of Death, which shows the veteran 
died as a result of amebic hepatitis, which was due to 
amebiasis.  It does not list the interval between the onset 
of the listed diseases and the veteran's death.  It does not 
include any medical finding or clinical support linking the 
listed causes of death to the veteran's active service.  In 
essence, there is no competent medical evidence showing 
amebic hepatitis or amebiasis is service-related or that any 
service-related disease or injury caused the veteran's death 
or contributed materially or substantially to cause his 
death.  

The appellant's statements, which links the veteran's cause 
of death to service do not constitute competent medical 
evidence in this case.  The appellant is competent as a 
layperson to report that on which she has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the appellant is not competent to render a medical opinion 
relating the veteran's cause of death or any of the 
contributing causes of death to active service as there is no 
evidence of record that she has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


